Title: To John Adams from William Tudor, 7 July 1776
From: Tudor, William
To: Adams, John


     
      Dear Sir
      New York 7th. July 1776
     
     I am to acknowlege your Favour of the 24th. of June and to apologize for not having wrote you more than twice since I have been at York. Indeed I expected before this to have had the Pleasure of seeing You at Philadelphia. Where I have been long sollicitous to get in order to prevail on Congress to establish a new Set of Articles for the Government of their Forces, the present Regulations being very deficient and in many Instances incompetent to the Purpose. I have carefully read the military Code which regulates the British Army, and heartily wish it could be adopted by the Continental Government, with a very few Alterations, such as making fewer Crimes punishable capitally and limiting the Number of Lashes to 1 or 200. The General joins with me in this Opinion. If You would ever have an Army to depend upon it must be by a Severity of Discipline. But I have not been able to leave York, as a Court Martial has set continually for these two Months. The large Army we have here, quartered in or near a City debauch’d enough to corrupt the best Forces in the World, furnishes so many Subjects for Punishment that I am uninterruptedly employ’d at a Court Martial.
     I am glad to find, Sir, You have strongly recommended Mr. Rice to General Gates’s Notice. He really has much military Merit. I wish he was not in a Country which affords Nothing but Defeat and Disgrace to all who act in it.
     You ask “if York is still asleep in Politicks and War?” It is worse. Hundreds in this Colony are active against Us and such is the Weak­ness of the Government, (if it can deserve the Name) that the Tories openly profess their Sentiments in Favour of the Enemy, and live unpunished. In King’s, Queen’s and Dutchess Counties the Tories are 3 to 1 against the Whiggs. Indeed the great Part of the Colony are fitted for Slavery, and would without Difficulty, if not prevented, put on any political Shackles which the Despot of Britain would forge for them. There is no other Colony but this who would have suffer’d such a Notorious Traitor as the Mayor to have continued unhanged till this Time. This Man after being detected in corresponding with one of the greatest Enemies America knows, and after being convicted of furnishing Money for the Purpose of inlisting Traitors, and corrupting some of the General’s own Guard to destroy him and ruin the Army, is only kept confined, because there is no Law to punish him. If political Institutions are insufficient, those of Nature are not. The Laws of Self Preservation point out the Criminality of Mr. Mathews’s Conduct and prescribe the Punishment of his Villainy. Strange Hesitation, not to recurr immediately to them, in a Time critical as the present.
     You talk of soon retreating to your Plough and your Garden. I wish your Country could as easily spare You, As Rome could Cincinnatus. But the rising States of America will long want Men of your Abilities to permanently fix that Independance which is only yet declared. Thanks to You and a few other bold, consistent Patriots the Gordian Knot is at Length cut and America is emancipated from British Despotism.
     General How has landed his Army on Staten Island where they are incamp’d and are intrenching, but have made no Movements yet of any Consequence. Should they attack the City I think they must be repuls’d. Our Men are in exceeding good Spirits and well prepared to give an Enemy a warm Reception. Surely there can be but few Americans (the Inhabitants of this Colony excepted) who would not rather hazard Death in a noble Struggle, than enjoy Life upon the infamous Terms which we must if British Arms prevail. Unconditional Submission is now the Cry of British Government. Freedom or Death seems to be the Choice of our Countrymen; and I hope in God that the Intrepidity of their Conduct will confirm their Claim to the Motto.
     I am grown tir’d of my Situation in the Army. Without Command or even Rank. In Case of an Action I am only a Cypher. And though I have the pompous Title of Judge Advocate, my Business is little more than the dull, laborious Employment of a Clerk. There is little Room at a Court Martial to exhibit either Ingenuity or Learning (if I possess’d them) and as little Credit in directing the Judgement of Men who have neither. Besides while I am here I am forgot at home and while I continue in the Army am precluded from any Notice in my own particular Colony. I much want your Advice. If You should not soon leave Philadelphia pray write me on this Subject. If you should, I must beg You would let me see You at York in your Way to the Eastward. As I have been more indebted to your advice and good Offices than to any other Man I know, I shall be happy, and I hope not ungratefully so, to deserve a Continuance of the one, and to follow the other. I am with the purest Esteem, Dear Sir, Your most obliged & very hble. Servt.
     
      Wm. Tudor
     
     
      The Provincial Congress meet at West Chester tomorrow. Whether they will act with more Vigour than the last, Time will discover. I hear there are some good Members return’d which were not in the last.
      Your Army are very healthy. The Spade and Pick Are incessantly going. Every advantageous Spot for several Miles back of the City has some Work upon it. And I believe by the Time General How although aided by the Hessian Auxiliaries, has forced all our Batteries, Forts, Redoubts, Entrenchments and Breast Works, he will have but few Men left to prosecute his Conquest.
     
    